Title: From George Washington to Thomas Waggener, 15 June 1758
From: Washington, George
To: Waggener, Thomas


To Captn Ths Waggener[Fort Loudoun, 15 June 1758] 
Sir 
As you have been long under Marching Orders, I cant doubt your readiness to depart from your present Station. I shall leave

this the 23d Instt with three Companies of my Regiment; one of the Second Regimt; and the Troop of Light Horse; and expect to be at Pearsalls the 25th, if not delayd by my Waggons. I also expect that you will join me there at that time with your own, and McKenzie’s Companys.
If possible, I shall get the Prince William Militia up in time, to relieve your Parties; but if this shoud be found impractacable, you are not to delay yr March—waiting for them.
Use your best endeavours to ⟨sec⟩ure all the Horns you can for carrying yr Powder. you cannot get two many of them; nor of Shott Pouches; as the first, as well as Second Regiment, are in want of them.
You will receive Sundry necessaries from Lt King for the use of the two Companies on the Branch; you will also receive by him the Country’s allowance of Forage and Bat-money for yourself and Ensign; the other Officers of your Company will be paid these Art[icle]s here.
Have an exact ⟨return⟩ of the two Companies with you, and let me know by express the names, and number of Men unfit for Service and which ought to be dischargd, also of those who, tho. not able to March, may do Garrison duty. I likewise desire that you will send me at the same time, an exact report of the bad Arms—and of the Arms wanting repair in these Companies—I am Sir Yr most Obedt Servt

Go: Washington
Fort Loudoun 15th June 1758

